Citation Nr: 1643264	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  10-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for rotator cuff tendonitis with various muscle and tendon tears of the right shoulder for the period prior to December 28, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for rotator cuff tendonitis with various muscle and tendon tears of the left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active military service from July 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied evaluations in excess of 10 percent for the Veteran's bilateral shoulder disabilities.  The Veteran timely appealed that decision.  

During the pendency of the appeal, the AOJ awarded a 20 percent evaluation for the Veteran's right shoulder disability, effective December 28, 2015, in a January 2016 rating decision.  The Board has recharacterized that issue on appeal in order to comport with that award of benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board videoconference hearing and such was scheduled for October 13, 2016; the Veteran was informed of that hearing in a September 2016 letter and a second letter sent later that month as a reminder.  Two days prior to the Veteran's scheduled hearing, the Veteran's spouse called to inform VA that the Veteran would need to reschedule his hearing for after October 25, 2016, due to the death of his son.  The Board finds that a remand is necessary in order to reschedule the Veteran's requested hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

